Filed 9/5/14 P. v. Barker CA1/5
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A140047
v.
BRENT LANCE BARKER,                                                  (Del Norte County
                                                                     Super. Ct. Nos. CRF 12-9484,
         Defendant and Appellant.                                    CRF 13-9129)

         Defendant Brent Lance Barker appeals from an order placing him on probation
after he pled guilty to possession of methamphetamine and felony failure to appear.
(Health & Saf. Code, § 11377, subd. (a); Pen. Code, § 1320, subd. (b).) His court-
appointed counsel has filed a brief raising no issues, but seeking our independent review
of the record pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende) and Anders v.
California (1967) 386 U.S. 738 (Anders). We find no arguable issues and affirm.
                                                I. BACKGROUND
         On August 13, 2012, defendant failed to appear in court on a felony drug
possession case and a $15,000 bench warrant issued. On December 14, 2012, the Del
Norte County District Attorney filed an information charging defendant with failing to
appear in a criminal action after he had been released on his own recognizance, in
violation of Penal Code section 1320, subdivision (b) (case No. CRF 12-9484).
         On January 19, 2013, defendant was stopped by an officer who knew he had active
warrants and was placed under arrest. Defendant was riding a bicycle at the time and was
carrying methamphetamine, a small amount of marijuana, and a smoking pipe. On


                                                             1
February 14, 2013, the Del Norte County District Attorney filed a criminal complaint
charging defendant with transportation of methamphetamine, possession of
methamphetamine, and possession of drug paraphernalia under Health and Safety Code
sections 11379, 11377 and 11364 (case No. CRF 13-9129).
       On August 28, 2013, defendant entered into a plea agreement under which he pled
guilty to possession of methamphetamine and felony failure to appear in exchange for
probation and a dismissal of the other charges noted above and charges in other pending
cases. Although the court initially considered placing defendant on probation subject to
drug treatment under Proposition 36 on the possession of methamphetamine count (see
People v. Barros (2012) 209 Cal. App. 4th 1581, 1584; Pen. Code, § 1210.1), defendant
believed it would be too difficult to comply with the requirements of separate probation
programs and waived his right to sentencing under Proposition 36.
       On October 3, 2013, the court suspended imposition of sentence and placed
defendant on felony probation, subject to various conditions and the service of 180 days
of jail time. Defendant filed a notice of appeal in each of the two cases (Nos. CRF 12-
9484 & CRF 13-9129), indicating he was appealing from the sentence or other matters
occurring after the plea.
       Defendant’s probation was later terminated after he admitted a violation. He was
sentenced to three years, eight months in prison, with 22 months of this sentence to be
served in jail and the remainder on community supervision, pursuant to Penal Code
section 1170, subdivision (h)(5)(B)(i).
                                    II. DISCUSSION
       As required by People v. Kelly (2006) 40 Cal. 4th 106, 124, we affirmatively note
appointed counsel has filed a Wende/Anders brief raising no issues and defendant, having
been advised of his right to file a supplemental brief, has not filed one. We have
independently reviewed the entire record for potential error and find none.
       Defendant did not seek or obtain a certificate of probable cause and cannot
challenge the validity of his plea. (Pen. Code, § 1237.5; People v. Mendez (1999)
19 Cal. 4th 1084, 1099.) As to postplea matters, defendant pled guilty to two felony


                                             2
charges and was placed on probation in accordance with the terms of his probation
agreement. His subsequent admission of a probation violation and the termination of his
probation renders moot a challenge to any condition of probation. (In re R.V. (2009) 171
Cal. App. 4th 239, 242, 245-246.) The judgment entered following the probation violation
postdates the notices of appeal filed in this case and is not before us in this appeal.
       We are satisfied defendant’s appointed attorney has fully complied with the
responsibilities of appellate counsel and that no arguable issues exist. (Smith v. Robbins
(2000) 528 U.S. 259, 283.)
                                     III. DISPOSITION
       The judgment is affirmed.




                                                   NEEDHAM, J.




We concur.




SIMONS, Acting P.J.




BRUINIERS, J.


                                              3